DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Wilczewski (US D477, 531 – hereinafter Wilczewski) in view of Zhimin Shi (5,143,252 – hereinafter Shi), Leonard W. Cheslak et al. (3,486,658 – hereinafter Cheslak), Henry Ziemmerman (1,678,094 – hereinafter Ziemmerman), Daryl Dean Witcraft (US 7,900,797 – hereinafter Witcraft), and Funke et al. (US 2006/0182656 – hereinafter Funke).
Re Claim 1-4, 9, and 10:
Wilczewski discloses a battery dispenser comprising: a wall panel; a bottom panel affixed to the wall panel; a first side panel and second side panel, each being affixed to the wall panel and the bottom panel; a face panel affixed to at least the first and second side panels; a plurality of interior dividing features between the wall panel and the face panel, the plurality of interior dividing features defining a plurality of battery tray channels (see Figs. 1-7 and Examiner’s Drawing of Fig. 1), but fails to teach a plurality of battery trays, each battery tray of the plurality of battery trays being configured to hold a plurality of batteries, each battery tray being independently removeable from one of the battery tray channels of the plurality of battery tray channels; and a plurality of battery ejection mechanisms housed at the bottom panel; wherein a battery tray of the plurality of battery trays is configured to cooperate with a battery ejection mechanism of the plurality of battery ejection mechanisms to eject batteries from the battery tray, wherein the battery tray ejection mechanism comprises a pull tab configured to at least partially eject a lower-most battery stacked in the battery tray, wherein the pull tab comprises an elongated body configured to contact and eject the lower-most battery, the elongated body being moveable within a track at the bottom panel between a first position and a second position, wherein at the first position the elongated body is positioned such that the lower-most battery is fully contained within the battery tray, and Page 2 of 4Appl. No. 17/510,210 Preliminary Amendmentwherein at the second position the elongated body is limited in travel by a stop of the battery tray such that only a portion of the lower-most battery is ejected from the battery tray.  

Shi teaches a (product) tray (10, 23), each (product) tray being configured to hold a plurality of (products), each (product) tray being independently removable from one of the (product) tray channels (near 2, 13) (see Figs. 1-6).  Re Claims 2 and 4: Shi teaches wherein a face panel, first and second side panels (5), and a wall panel (4) at least partially define a tray loading opening at an upper portion of the dispenser (see Figs. 1-3).  Re Claim 3: Shi teaches wherein a bottom panel, first and second side panels, and wall panel at least partially define a plurality of tray ejection opening (near 2) at a bottom portion of the dispenser (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wilczewski with that of Shi to provide flexibility to a device for storage of products and to allow replacing of the products without having to remove all of the products.  Examiner notes the combination would be capable of providing a plurality of battery trays, each battery tray of the plurality of battery trays being configured to hold a plurality of batteries, each battery tray being independently removeable from one of the battery tray channels of the plurality of battery tray channels (also shown in Cheslak as follows) by way of the duplication of parts in the combination as cited and would not involve additional inventive skill.  Examiner further notes the combination would be capable of providing each battery tray loading opening of the plurality of battery tray loading openings corresponding to one of the battery tray channels of the plurality of battery tray channels, and  each battery tray ejection opening of the plurality of battery tray ejection openings corresponding to one of the battery tray channels of the plurality of battery tray channels, by way of the corresponding parts functioning in a predictable manner. 


Cheslak teaches a plurality of ejection mechanisms (47) housed at a bottom panel,  wherein a tray of the plurality of trays is configured to cooperate with an ejection mechanism (47) of the plurality of ejection mechanisms to eject (products) from the tray, and wherein the tray ejection mechanism (47) comprises a pull tab (47) configured to at least partially eject a lower-most (product) stacked in the tray (see Figs. 1-12).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Wilczewski in view of Shi with that if Cheslak to provide a means to dispense product in a controlled consumable environment.  Examiner notes the combination would be capable of providing a plurality of battery trays by way of the corresponding parts and using individual compartments.


Ziemmerman teaches wherein a pull tab comprises an elongated body (21 – pull plate) configured to contact and eject a lower-most (product), the elongated body being moveable between a first position and a second position (see Fig. 6), wherein at the first position the elongated body (21 – pull plate) is positioned such that the lower-most (product) is fully contained within a tray (housing).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wilczewski in view of Shi and Cheslak with that of Ziemmerman to provide an alternative dispensing means for dispensing a product from a lower stack position as known within the art.  Examiner notes the combination would be capable of providing a battery ejector portion by way of the corresponding parts and using individual compartments.


Witcraft teaches wherein an elongated body (60) is moveable within a track (42) at a bottom panel (32) between a first position and a second position, and Page 2 of 4Appl. No. 17/510,210 Preliminary Amendmentwherein at the second position the elongated body (60) is limited in travel by a stop (60) of the (housing) such that only a portion of a lower-most (product) is ejected from the tray (see Fig. 12).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wilczewski in view of Shi, Cheslak, Ziemmerman, and Witcraft to provide an alternative means for securing a dispensing member within a device and keeping said dispensing member in optimal position for dispensing purposes.  Examiner notes the combination would be capable of providing a plurality of guide tracks and a plurality of bottom panel openings by way of the corresponding parts and using individual compartments. 

Funke teaches wherein an elongated body (94) is moveable within a track (138) at a panel (88) between a first position and a second position, and Page 2 of 4Appl. No. 17/510,210 Preliminary Amendmentwherein at the second position the elongated body (94) is limited in travel by a stop (edge of track) of a tray (at 88) such that only a portion of a (product) is ejected from the tray (see Figs. 7a-7d).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wilczewski in view of Shi, Cheslak, Ziemmerman, Witcraft, and a track and tray combination such as that as indicated by Funke to allow for controlled dispensing of product while maintain parts interior of a device for protection of said device.









    PNG
    media_image1.png
    602
    999
    media_image1.png
    Greyscale

Examiner’s Drawing Fig. 1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651